Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 1, 2, 4-19, 25-31 and 33 are currently pending. Claims 2, 16 and 31 have been amended by Applicants’ amendment filed 12-17-2021. No claims have been added or canceled by Applicants’ amendment filed 12-17-2021. 

Applicant's election without traverse of Group II, claims 2 and 11-19, directed to a method for correcting sequencing-derived errors in sequence reads; and 
Species (C): wherein the consensus sequences comprise a sequence of nucleotide bases, where each base is identified at a given position when a specific nucleotide base is present in a majority of the sequence reads (claim 11), and
Species (D): wherein the sequence reads are obtained from an NGS procedure (claim 16), in the reply filed on April 24, 2020 is acknowledged.  

Claims 1, 4-10 and 25-30 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking 
claim. 

Claims 12-14, 17-19 and 31 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim.  
The restriction requirement was deemed proper and was made FINAL.

The claims will be examined insofar as they read on the elected species.

A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. 

Therefore, claims 2, 11, 15, 16 and 33 are under consideration to which the following grounds of rejection are applicable. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 17, 2021 has been considered. An initialed copy of the IDS accompanies this Office Action.

Priority
The present application filed March 30, 2018 claims the benefit of US Provisional Patent Application No. 62/480,210, filed March 31, 2017.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed December 17, 2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 

Claim Rejections - 35 USC § 103
	The rejection of claims 2, 11, 15, 16 and 33 is withdrawn under 35 U.S.C. 103 as being unpatentable over Mckeown et al. (US Patent Application Publication No. 20120058468, published March 8, 2012) as evidenced by Illumina (Illumina, 2010, 1-6); and Thompson et al. (Current Protocols in Molecular Biology, 2010, Supplement 92, 7.10.1-7.10.14); and Rhodes et al. (Genomics Proteomics Bioinformatics, 2015, 13, 278-289).

	In view of the withdrawn rejection, Applicant’s arguments are rendered moot.


Maintained Objections/Rejections
Claim Interpretation: the term “unique molecular identifier” is interpreted to refer to any nucleic acid or nucleic acid sequence that can be used to identify and/or differentiate nucleic acid sequence fragments.

Response to Arguments
Applicant’s arguments filed December 17, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Applicant notes that the term “UMI” is defined at paragraph [0027], and means a unique sequence tag that can be used, for example, to differentiate various unique nucleic acid sequence fragments originating from a test sample (Applicant Remarks, pg. 8, fourth full paragraph). 
Regarding (a), MPEP 2111 states that “[D]uring patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard. As noted in MPEP 2111.01(I), under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification, such that the plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention; and that the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms (underline added). The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). Applicant’s assertion that the term “UMI” is defined at paragraph [0027] to mean a unique sequence tag that can be used, for example, to differentiate various unique nucleic acid sequence fragments originating from a test sample, is not found persuasive. The Examiner respectfully notes that the as-filed Specification (filed March 30, 2018), and instant claim 2 do not define the term “UMI”. Instead, the instant as-filed Specification provides examples of a “UMI” in various embodiments, wherein the as-filed Specification teaches:
“The terms “unique sequence tag”, “sequence tag”, “tag” or “barcode”, as used interchangeably herein, refer to an oligonucleotide that is attached to a polynucleotide or template molecule and is used to identify and/or track the polynucleotide or template in a reaction of a series of reactions” (paragraph [0027], lines 1-4); and

“in some embodiments, the unique sequence tag can be a “unique molecular identifier”, or “UMI”, and can be used, for example, to differentiate various unique nucleic acid fragments originating from a test sample” (underline added) (paragraph [0027)], lines 26-29.

Thus, consistent with MPEP 2111, the interpretation of the term “unique molecular identifier” is maintained.

Double Patenting
	The provisional rejection of claims 2, 11, 15, 16 and 33 is maintained on the ground of nonstatutory double patenting as being unpatentable over: 
(i)	Claims 1-21, 23, 24 and 28-31 of copending US Patent Application No. 16/647,419; and
(ii)	Claims 12-25 of copending US Patent Application No. 17/076,715 for the reasons of record.

Response to Arguments
In the reply filed 12-17-2021, Applicant did not specifically indicated how the claims of the copending applications recited supra are patentably distinct from the instant claims as required by 37 
CFR 1.111(b). Thus, the claims remain rejected for the reasons already of record.

Claim Rejections - 35 USC § 103

Regarding claims 2 (in part), 16 and 33, Sun et al. teach methods, compositions and systems for distributing nucleic acids into array regions, where in the methods, compositions, and systems utilize nucleic acid condensing agents to increase efficiency of distribution of the nucleic acids into the array regions (Abstract). Sun et al. teach that nucleic acids can be fully or partially double-stranded or single-stranded, such that suitable nucleic acids include SMRTbells, which are circular nucleic acids having a double-stranded central region (interpreted as a first loop-shaped adaptor and a second loop-shaped adaptor; and comprising a first UMI and a second UMI that are complementary) and single-stranded hairpin ends (interpreted as loop-shaped constructs); double-stranded circular DNA molecules (e.g., nicked or gapped double-stranded circular DNA molecules; e.g., nicked or gapped plasmids); and linear molecules (e.g., genomic DNA fragments) such that, for example, polymerase-template complexes are distributed to the array regions, and the templates of the polymerase-template complexes each comprise a double-stranded central region and two identical single-stranded hairpin end regions (interpreted as a first loop-shaped adaptor and a second loop-shaped adaptor; comprising a first UMI and a second UMI that are complementary; complementary regions; and ligating the loop-shaped adapters to form circular-shaped constructs, claim 2b) (paragraph [0016], lines 1-13). Sun et al. teach that a library is produced having a plurality of double stranded fragments (interpreted as preparing a library comprising a plurality of double stranded fragments), wherein the plurality of double stranded fragments can be produced, for example, by shearing or using restriction enzymes (interpreted as comprising an endonuclease restriction site), such that the size distribution is controlled to give relatively long fragments of 10 kb or greater, or relatively small fragments of, for example, 200-300 bases (interpreted as obtaining a test sample comprising dsDNA fragments, and families); and that hairpin adaptors (interpreted as loop-shaped DNA adapters) are ligated onto the ends of the double stranded fragments to produce circular template molecules  central double stranded portion and a single-stranded hairpin loops at the ends (see, SMRTbells from Pacific Biosciences), wherein Figures 2A and 2B schematically illustrates a symmetric SMRTbell (interpreted as obtaining dsDNA; a set of loop-shaped DNA adapters; comprising an endonuclease restriction site; inherently comprising a UMI; ligating a first and second loop-shaped DNA adapters to form a circular adapter-dsDNA-adapter construct; an NGS sequencing procedure; a single molecule sequencing procedure; families; and single molecule real-time sequencing procedure, claims 2(i)-(ii), 16 and 33) (paragraphs [0036]; [0111]; and Figure 2B), wherein it was known that the first circular consensus sequencing (CCS) method to verifiably correct errors using both strands of an individual DNA molecule is the SMRTbell technique on the PacBio platform as evidenced by Salk et al. (pg. 276, col 2; first full paragraph, lines 1-4). Sun et al. teach that nucleic acid molecules are obtained from a sample and fragmented for use in (or prior to use in) methods of the invention as template nucleic acids, wherein method of fragmentation include utilizing restriction endonucleases (interpreted as cleaving adaptors with an endonuclease), such that the template sequence can be a linear single stranded or double stranded nucleic acid sequence (interpreted as cleaving the loop-shaped DNA adapters with endonuclease to produce a plurality of linear ssDNA molecules, claim 2(iii)) (paragraphs [0164]; and [0166], lines 1-2). Sun et al. teach in Example 6 that one or more random or specific nick sites or gap sites are introduced on double-stranded circular DNA using one or more appropriate commercially available endonucleases (paragraph [0228], lines 1-4). Sun et al. teach that the methods, devices and compositions of the invention are particularly useful for single molecule sequencing methods, and specifically single molecule sequencing by incorporation in real time, because the methods and compositions of the disclosure provide a way to efficiently establish a high density array of reaction regions occupied by nucleic acids including, for example, by polymerase compositions) (interpreted as sequencing; and single molecule sequencing, claims 2(c), 16, and 33) (paragraph [0183], lines 1-8). Sun et al. teach that the present invention includes methods of analyzing the sequence of template nucleic acids including nucleic acid sequence analysis that employs template dependent synthesis that identifies individual bases, or groups of bases (interpreted as grouping), as they are added during a template mediated synthesis reaction, such as a primer extension reaction, where the identity of the base is required to be complementary to the template sequence to which the primer sequence is hybridized during synthesis; as well as, wherein oligonucleotides or polynucleotides are complexed with an underlying template sequence, in order to identify the sequence of nucleotides in that sequence (interpreted as UMIs; and interpreting identifying bases and identifying the sequence of nucleotides as grouping sequence reads into families; comparing forward and reverse strands, claim 2(i), 2(iii)(d)-(e)) (paragraph [0185]). Sun et al. teach that label incorporation or release can be used to indicate the presence and composition of a growing nucleic acid strand; and that signaling from the incorporation can be the result of detecting labeling groups that are liberated from the incorporated analog (paragraph [0192], lines 1-5). Sun et al. teach that the reaction regions on the array can take the form of a cavity or well in the substrate material, having a width and depth, into which reactants can be deposited, wherein one or more of the reactants typically are bound to the substrate material in the reaction region and the remainder of the reactants are in a medium which facilitates the reaction and which flows through or contacts the reaction region (interpreted as a flow chamber, claim 15) (paragraph [0213], lines 1-7). Sun et al. teach that data on sequencing yield (mapped reads, representing the number of ZMWs yielding sequencing data for the indicated template, of the million on the chip) is shown in Figure 7 (interpreted as sequencing; and reads) (paragraph [0226], lines 22-27; and Figure 7).
Sun et al. do not specifically exemplify UMIs, generating a consensus sequence, or using the consensus sequence for error correction (instant claim 2, in part); or a specific nucleotide base is present in a majority of sequence reads (instant claim 11).
Regarding claim 2 (in part) and 11, Gnerre et al. teach methods, systems and computers program products for determining sequences of interest using unique molecular barcode index (UMI) sequences that are uniquely associable with individual polynucleotide fragments, wherein in some implementations the UMIs include both physical UMIs and virtual UMIs (interpreted as a first UMI and a second UMI, claim 2) (Abstract). Gnerre et al. teach the methods employ physical UMIs located on one or both strands of sequencing adapters (interpreting each physical UMI as a first UMI and a second UMI; and adapters, claim 2b) (paragraph [0004]). Gnerre et al. teach a method for sequencing nucleic acid molecules from a sample using unique molecular indices (UMIs), each molecular index (UMI) is an oligonucleotide sequence that can be used to identify an individual molecule of a double-stranded DNA fragment in a sample. Wherein the method includes: (a) applying adapters at both ends of a dsDNA fragments in a sample, wherein the adapters each include a double-stranded hybridized region, a single-stranded 5’ arm, a single-stranded 3’ arm, and a physical UMI on one strand or each strand of the adapters, thereby obtaining DNA-adapter products (interpreted as a first UMI and a second UMI); (b) amplifying both strands of the DNA-adapter products to obtain a plurality of amplified polynucleotides; (c) sequencing the plurality of amplified polynucleotides, thereby obtaining a plurality of reads each associated with a physical UMI (interpreting each of the plurality of UMIs as a first UMI and a second UMI); (d) identifying a plurality of physical UMIs associated with a plurality of reads (interpreted as grouping the sequence reads into families; and comparing); (e) identifying a plurality of virtual UMIs associated with the plurality of reads, wherein each virtual UMI is a sequence found in a DNA fragment in the sample (interpreting each physical UMI as a first UMI and a second UMI; interpreting each physical UMI as a first UMI; interpreting each virtual UMI as a first UMI and a second UMI; interpreting each virtual UMI as a first UMI; and/or interpreting each physical UMI as a first UMI and each virtual UMI as a second UMI); (f) determining sequences of the dsDNA fragments in the sample using the plurality of reads obtained in (c) (interpreted as comparing the forward strands and reverse complement strands; and generating a consensus sequence), the plurality of physical UMIs identified in (d), and the plurality of virtual UMIs identified in (e); (i) combining, for each of one or more dsDNA fragments, (1) reads having a first physical UMI and at least one virtual UMI in the 5’ to 3’ direction, and (2) read having a second physical UMI and the at least one virtual UMI in the 5’ to 3’ direction to determine a consensus nucleotide sequence (interpreted as grouping the plurality of reads into a plurality of families; comparing forward strands and reverse complement strands; and generating a consensus sequence); and (ii) determining, for each of the one or more dsDNA fragments in the sample, a sequence using the consensus nucleotide sequences (interpreted as comparing the forward and reverse complement strands); as well as, (d) from the plurality of reads, identifying reads sharing a common non-random UMI and a common read position (interpreted as grouping into a plurality of families; comparing the forward and reverse complement strands; and generating a consensus sequence); and that multiple distinct reads can be generated from the distinct instances of the same source DNA molecule, and these reads can be compared to produce a consensus sequence as described (interpreted as non-random UMIs can be designed to provide a mechanism for facilitating error detection (interpreting each physical UMI as a first UMI and a second UMI; interpreting each physical UMI as a first UMI; interpreting each virtual UMI as a first UMI and a second UMI; interpreting each virtual UMI as a first UMI; and/or interpreting each physical UMI as a first UMI and each virtual UMI as a second UMI; grouping into a plurality of families; and interpreted as using the consensus sequence for error correction, claims 2 and 11) (paragraphs [0005]; and [0121], lines 13-17). Gnerre et al. teach that in some implementations, the adapters each include a physical UMI on each strand of the adapters in the double stranded region of the adapters, wherein the physical UMI on one strand is complementary to the physical UMI on the other strand; and that operation (f) includes: (i) combining reads having a first physical UMI, at least one virtual UMI, and a second physical UMI in the 5’ to 3’ direction and reads having the second physical UMI, the at least one virtual UMI, and the first physical UMI in the 5’ to 3’ direction to determine a consensus nucleotide sequence; and (ii) determining a sequence of one of the dsDNA fragments in the sample using the consensus nucleotide sequence (interpreted as including in the plurality of families, sequence reads comprising both the first UMI and second UMI; and using the consensus sequence, claim 2) (paragraph [0011]). Gnerre et al. teach in Figure 1A, ligating double stranded adapters to fragments, wherein each adapter including at least one physical UMI oligo, each fragment including one or more virtual UMI oligos; and collapsing reads having the same physical UMIs, the same virtual UMIs, and/or the same genomic position to obtain one or more consensus sequence (interpreted as each fragment comprising a first UMI and a second UMI; consensus sequence; and a specific base present in a majority of sequence reads, claims 2 and 11) (paragraph [0108]; and Figure 1A). Gnerre et al. teach that individual DNA molecules applied to a flow cell are bridge amplified or ExAmp amplified to produce a cluster, wherein each molecule in a cluster derives from the same source DNA molecule but is separately sequenced, such that for error correction and other purposes, it can be important to determine that all reads from a single cluster are identified as deriving from the same source molecules (interpreting clustering as grouping the plurality of sequence reads into families; comparing forward and reverse complement strands) (paragraph [0069]). Gnerre et al. teach that during DNA immobilization, the 3’ side of the linker containing-primer is first hybridized to template (e.g., a SMRTbell which has a double-stranded region and two identical single-stranded hairpin end regions), then the primer-template complex is captured to magnetic beads (e.g., poly-T coated beads) (paragraph [0071], lines 1-8). Gnerre et al. teach that multiple distinct reads can be generated from the distinct instances of the same source DNA molecule, and these reads can be compared to produce a consensus sequence as described (interpreted as comparing; and determining a consensus sequence, claim 2) (paragraph [0162], lines 1-8). Gnerre et al. teach that non-random UMIs can be designed to provide a mechanism for facilitating error detection (interpreted as using UMIs for error correction, claim 2) (paragraph [0155], lines 1-2). Gnerre et al. teach that it can be advantageous to employ relatively short physical UMIs because they are easier to incorporate into adapter, and are faster and easier to sequence in the amplified fragments (paragraph [0135], liens 1-5). Gnerre et al. teach that reads are processed to align to a reference sequence to determine alignment locations of the reads on the reference sequence, wherein localization can be achieved by (i) k-mer similarity analysis, and (ii) read-read alignment, which has two advantages, it can error correct reads that do not match the reference, and it does not depend on an aligner algorithm, thereby removing the possibility of aligner-induced artifacts (interpreted as comparing; and used for error correction, claim 2) (paragraph [0175], lines 1-10). Gnerre et al. teach that the products of the ligation reaction are purified and/or size selected, then PCR amplified to enrich for fragments that have adaptors on both ends, such that as shown in Figure 3A, both strands of ligation product undergo PCR amplification, yielding two families of fragments having different physical UMIs, wherein the two families each have only one physical UMI, and both have virtual UMIs (interpreted as each fragment comprising a first UMI and a second UMI on each strand of the adaptor; and excluding sequence reads comprising only a first UMI or a second UMI, but not both, claim 2) (paragraph [0116], lines 1-10).
“It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view the benefits of UMI sequences as exemplified by Gnerre et al. it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the library of dsDNA fragments comprising SMRTbell adapters as disclosed by Sun et al., which is a circular consensus sequencing method that verifiably corrects errors using both strands of an individual DNA molecule as evidenced by Salk et al. to include unique molecular indices, and the method of determining alignment locations including by read-read alignment as taught by Gnerre et al. with a reasonable expectation of success in producing dsDNA fragments comprising adapters such as SMRTbells that include UMIs; in determining one or more consensus sequences; in detecting errors within the UMI sequences, and facilitating error correction in reads that do not match a reference; and/or to determining sequences of DNA molecules in small quantity and/or low allele frequencies while suppressing sequencing inaccuracy due to various sources of errors.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
Applicant’s arguments filed December 17, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Sun and Gnerre do not teach grouping the plurality of sequence reads into a plurality of families comprises including the sequence reads comprising both the first UMI and the second UMI and, excluding from the plurality of families, sequence reads that only comprise the first UMI or the second UMI, but not both, because the ligation of two first adapters to a dsDNA molecule would, following endonuclease digestion, result in two shorter ssDNA molecules, each of which comprises either the forward strand or the reverse complement strand, but not both (Applicant Remarks, pg. 12, first partial paragraph); and (b) Sun does not teach the approach recited in the .	
Regarding (a), It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections, wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation, the burden is shifted to the Applicants to “prove that subject matter shown to be in the prior art does not possess characteristic relied on” (205 USPQ 594, second column, first full paragraph).
Additionally, as noted in MPEP 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Moreover, it is noted that none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant’s assertion that Sun et al. and Gnerre et al. do not teach excluding from the groupings of the plurality of families, sequence reads that only comprise the first UMI or the second UMI (but not both), wherein UMIs from the ligation of two first adaptors would not include a forward strand comprising a first UMI, and a reverse complement strand comprising a second UMI, is not found persuasive. As an initial matter, the Examiner notes that instant claim 2 is broadly recited, such that the test sample, the loop-shaped adaptors, the method of grouping, the method of sequencing, the method of generating a consensus sequence; method of using the consensus sequence; and/or the first UMI and the second UMI; as well as, their positions on the adaptors and/or on the target DNA fragments are not identified. Thus, a first UMI and a second UMI are interpreted to encompass each physical UMI and/or each virtual UMI (or a mixture of physical UMIs and virtual UMIs) comprising the same sequence, or neither Sun et al. or Gnerre et al. recite that “two first adapters” are ligated to a dsDNA molecule, which Applicant asserts would lead to either a forward strand or a reverse strand comprising UMIs, but not both. Sun et al. teach that hairpin adaptors including SMRTbells are ligated to the ends of the double stranded fragments to produce circular template molecules having a central double-stranded portion and single-stranded hairpin loops at the ends (see, SMRTbells from Pacific Biosciences), wherein the hairpin adaptors are primed with primers having a 3’-poly(A) region (interpreted as a first adaptor and a second adaptor); and that during DNA immobilization, the 3’ side of the linker containing-primer is typically first hybridized to template (e.g., SMRTbell), then the primer-template complex is captured to magnetic beads (e.g., poly-T coated beads); that suitable nucleic acids include SMRTbells, double-stranded circular DNA molecules, and linear molecules (interpreted as loop-shaped DNA adaptors; circular shaped constructs; and excluding sequence reads that only comprise the first UMI or the second UMI, but not both), wherein it was known that the first circular consensus sequencing (CCS) method to verifiably correct errors using both strands of an individual DNA molecule is the SMRTbell technique on the PacBio platform as evidenced by Salk et al.; as well as, the utilization of exonucleases. Gnerre et al. teach methods for determining sequences of interest using unique molecular barcode index (UMI) sequences that are uniquely associable with individual polynucleotide fragments, wherein in some implementations the UMIs include both physical UMIs and virtual UMIs (interpreted as a first UMI and a second UMI); that each molecular index (UMI) is an oligonucleotide sequence that can be used to identify an individual molecule of a double-stranded DNA fragment in a sample, wherein the method includes ligating adapters at both ends of a dsDNA fragments in a sample, wherein each adapter includes at least one physical UMI oligo, and one or more virtual UMI oligos, such that the physical UMI is on one strand or each strand of the adapters, thereby obtaining DNA-adapter products (interpreted as a first UMI and a second UMI); that the adapters each include a physical UMI on each strand of the adapters in the double stranded region of the adapters, wherein the physical UMI on one strand is complementary to the physical UMI on the other strand (interpreted as comprising a first UMI and a second UMI); and that operation (f) includes: (i) combining reads having a first physical UMI, at least one virtual UMI, and a second physical UMI in the 5’ to 3’ direction and reads having the second physical UMI, the at least one virtual UMI, and the first physical UMI in the 5’ to 3’ direction to determine a consensus nucleotide sequence; and (ii) determining a sequence of one of the dsDNA fragments in the sample using the consensus nucleotide sequence (interpreted as including in the plurality of families; fragments comprising a first UMI and a second UMI on each strand of the adaptor; sequence reads comprising both the first UMI and second UMI; determining a consensus sequence; and using the consensus sequence). Moreover, assuming arguendo that dsDNA molecules become ligated to two first adapters, Gnerre et al. teach that the products of the ligation reaction are purified and/or size selected, then PCR amplified to enrich for fragments that have adaptors on both ends, such that as shown in Figure 3A, both strands of ligation product undergo PCR amplification, yielding two families of fragments having different physical UMIs, wherein the two families each have only one physical UMI, and both have virtual UMIs (interpreted as each fragment comprising a first UMI and a second UMI on each strand of the adaptor; grouping into a plurality of families; and excluding sequence reads that only comprise the first UMI or the second UMI, but not both). Thus, the combined references teach all of the limitations of the claims.
Regarding (b), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including the teachings of Sun et al. and Gnerre et al. It is noted that MPEP 2144(I) recites that; “[T]he rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). Applicant’s assertion that Sun does not teach the approach recited in the amended claims including bioinformatically grouping sequence reads into a plurality of families, where sequence reads comprising both a first UMI and a second UMI, is not found persuasive. As an initial matter, it is noted that instant claim 2 does not recite “bioinformatically grouping sequence reads into a plurality of families”, such that neither prior art reference need teach this limitation. Moreover, as discussed supra, none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As discussed supra, the combined references of Sun et al. and Gnerre et al. teach all of the limitations of the claims and, thus, the claims remain rejected for the reasons of record.


New Objections/Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 

(2)	Claims 2, 11, 15, 16 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Mckeown et al. (US Patent Application Publication No. 20120058468, published March 8, 2012; of record) in view of Gnerre et al. (US Patent Application Publication No. 20160319345, published November 3, 2016; effective filing date December 18, 2015; of record) as evidenced by Illumina (Illumina, 2010, 1-6; of record) as evidenced by Illumina (Illumina, 2010, 1-6; of record); and Thompson et al. (Current Protocols in Molecular Biology, 2010, Supplement 92, 7.10.1-7.10.14; of record); and Rhodes et al. (Genomics Proteomics Bioinformatics, 2015, 13, 278-289; of record). This is a new rejection necessitated by amendment of the claims in the response filed 12-17-2021.
Regarding claims 2 (in part), 11 and 33, Mckeown et al. teach adaptors for sequencing nucleic acids, wherein the adaptors can be used to generate single stranded constructs of nucleic acids for sequencing purposes, and wherein such constructs can contain both strands from double stranded deoxyribonucleic acid (DNA) or ribonucleic acid (RNA) template (corresponding to a sequencing library; adaptors; and dsDNA, claim 2(b)(i)) (Abstract). Mckeown et al. teach that artificial, identifiable adaptors (interpreted as UMI) can be used to generate single-stranded nucleic acid constructs that contain both strands of a double-stranded nucleic acid template (interpreted as a test sample of dsDNA fragments), such that the two strands of the template are covalently linked and delineated (divided) by an adaptor, which allows the construct to be purified before it is sequenced, and for the multiplex analysis of templates originating from separate individual sources (corresponding to a test sample; dsDNA fragments; and adaptors comprise a unique molecule identifier, claims 2(a) and 2(b)(i)) (paragraph [0005]). Mckeown et al. teach that the method prepare single-stranded nucleic acid constructs comprising the two strands of a double-stranded nucleic acid covalently linked via a Type I adaptor, wherein the methods involve providing double-stranded nucleic acid, preferably involving randomly fragmenting temple nucleic acid (corresponding to fragments of test sample; and dsDNA, claims 2(a)) (paragraph [0137], lines 2-7). Mckeown et al. teach that adaptors are pairs (interpreted as a set), wherein both types of adaptors in the pair not only comprise a region of double-stranded nucleic acid that forms one half of a palindromic cleavage site, but also are differentially selectable from one another, such that each pair comprises two types of adaptor, Type I and Type II, wherein Type I adaptors comprise a hairpin loop, which allows covalent linkage of the two strands in the double-stranded nucleic acid template, and Type II adaptors can comprise a hairpin loop (interpreted as a plurality of first and second loop-shaped adapters, claim 2(b)(ii)) (paragraph [0007], lines 1-9). Mckeown et al. teach in Figure 2, an embodiment of a Type II adaptor, wherein the Type II adaptor comprises a hairpin loop, and the double-stranded element of this adaptor includes a recognition sequence of the secondary restriction endonuclease, and (in common with the Type I adaptor) is terminated with one-half of the primary restriction endonuclease recognition sequences, to enable elimination of adaptor:adaptor ligation products (corresponding to the first loop adapter further comprises an endonuclease restriction site, claim 2(b)(i)) (paragraph [0045]; and Figure 2). Mckeown et al. teach (a) contacting at least two adaptors of the invention which comprise a hairpin loop with two strands of nucleic acid under conditions which allow ligation between the adaptors and the strands; and (b) allowing an adaptor to covalently link the two strands at each end, thereby preparing a circular nucleic acid construct; (c) cleaving the Type II adaptors; (d) denaturing the construct, if necessary, to form a single-stranded construct; and (e) sequencing the single-stranded construct and thereby sequencing the double-stranded nucleic acid (interpreted as ligating the first and second loop-shaped adaptors to the dsDNA fragments; and generating circular adapter-dsDNA-adapter constructs; cleaving; forming linear ssDNA with forward strand and reverse complement strand; and sequencing to obtain reads, claim 2(b)(ii), 2(b)(iii) and 2c) (paragraphs [0029]-[0030]; [0035]-[0036]; [0041]-[0042]; and Figures 4 and 6). Mckeown et al. teach in Figure 4 the generation of circular DNA bumbells comprising, fragmenting template DNA, end repair, adding adapters (interpreted as loop-shaped DNA adapters), and ligating adapters (interpreted as ligating first and second loop-shaped adapter; and circular adapter-dsDNA-adapter construct, claim 2) (paragraph [0047]; and Figure 4). Mckeown et al. teach that Figure 6 shows the treatment of the captured dumbbell structure (Fig. 1A) with the enzyme encoded in the hybridized region of the Type II adaptor releases a covalently closed structure, such that treatment of this structure with a denaturant yields a single stranded structure susceptible to exonuclease digestion, which if processive will liberate nucleotides from the DNA to be interrogated, the linking artificial sequence nucleotides (interpreted as UMIs) and then the reverse complement nucleotides, which can be compared with the base calls already made (interpreted as comparing forward strands and reverse complement strands), wherein the combination of the calls generates a consensus call of greater quality (corresponding to grouping the reads into families based on UMIs; comparing the sequence reads; generating a consensus sequence for each family; consensus sequence comprises a sequence of nucleotide bases; and using the consensus sequence for error correction, claims 2d, 2e, 2f and 11) (paragraph [0049]; and Figures 1 and 6). Mckeown et al. teach a Type I identifier as the sequence of the Type I adaptor used to specifically identify a ligation product in a multiplex sequencing reaction (interpreted as a UMI) (paragraph [0344]). Mckeown et al. teach that from high molecular weight genomic template, sequencing template can be prepared in a number of ways including random fragmentation and end repair of sheared DNA to blunt ends (interpreted as a single molecule sequencing procedure; tSMS; and the NGS procedure is a single molecule real-time sequencing , claims 31-33) (paragraph [0324]), wherein it is known that the Helicos Single Molecules Sequencing (SMS) consists of multiple components that work together as an integrated system, such that three protocols can be described, wherein Basic Protocol 1 is for shearing genomic DNA so that it is ready for tailing as evidenced by Thompson et al. (interpreted as a tSMS procedure) (pg. 7.10.1, first full paragraph, lines 1-2; and pg. 7.10.1, last full paragraph); and wherein data using single-molecule real-time sequencing can include generating data from as little as 1 ng of sheared DNA as evidenced by Rhoads et al. (pg. 283, col 2, first full paragraph, lines 1-4). Mckeown et al. teach that a palindromic cleavage site is a palindromic consensus sequence in a nucleic acid that can be cleaved in some manner (interpreted as grouping; comparing; and generating a consensus sequence, claim 2d, 2e and 2f) (paragraph [009]). Mckeown et al. teach that engineering a restriction endonuclease recognition site and/or a restriction endonuclease for use in the invention offers various advantages such as, for example, engineering an endonuclease to cleave a long and/or rare site means that the endonuclease is less likely to “accidentally” cleave one or more sites with the double-stranded nucleic acid template being interrogated (interpreted as producing ssDNA molecules; and error correction, claim 2b and 2f) (paragraph [0095]).
claims 15 and 16, Mckeown et al. teach that by effectively doubling the interrogation of every base, the invention can improve the data quality of all existing second generation sequencing chemistries and next generation sequencing technologies in development, wherein any method of sequencing the single stranded nucleic acid construct can be used including Sanger (or dideoxy) method, Life Technologies SOLiD, Illumina Genome Analyzer, 454 Genome Sequencer FLX, Helicos Heliscope, Bioannomatrix, and Pacific BioSciences’ Single Molecule Sequencing (corresponding to NGS sequencing, claims 15 and 16) (paragraph [0154]), wherein it is known that Illumina Genome Analyzer uses a flow cell for generating sequencing clusters as evidenced by Illumina (Abstract Highlights; and pg. 1, col 2, last full paragraph, lines 5-6).
McKeown et al. do not specifically exemplify a first UMI and a second UMI; and excluding sequence reads that only comprise a first UMI or the second UMI but not both (instant claim 2, in part).
Regarding claim 2 (in part), Gnerre et al. teach the methods employ physical UMIs located on one or both strands of sequencing adapters (interpreted as a first UMI and a second UMI; and adapters, claim 2b) (paragraph [0004]). Gnerre et al. teach a method for sequencing nucleic acid molecules from a sample using unique molecular indices (UMIs), each molecular index (UMI) is an oligonucleotide sequence that can be used to identify an individual molecule of a double-stranded DNA fragment in a sample. Wherein the method includes: (a) applying adapters at both ends of a dsDNA fragments in a sample, wherein the adapters each include a double-stranded hybridized region, a single-stranded 5’ arm, a single-stranded 3’ arm, and a physical UMI on one strand or each strand of the adapters, thereby obtaining DNA-adapter products (interpreted as a first UMI and a second UMI); (b) amplifying both strands of the DNA-adapter products to obtain a plurality of amplified polynucleotides; (c) sequencing the plurality of amplified polynucleotides, thereby obtaining a plurality of reads each associated with a physical UMI; (d) identifying a plurality of physical UMIs associated with a plurality of reads (interpreted as grouping the sequence reads into families; and comparing); (e) identifying a plurality of virtual UMIs associated with the plurality of reads, wherein each virtual UMI is a sequence found in a DNA fragment in the sample; (f) determining sequences of the dsDNA fragments in the sample using the plurality of reads obtained in (c) (interpreted as comparing the forward strands and reverse complement strands; and generating a consensus sequence), the plurality of physical UMIs identified in (d), and the plurality of virtual UMIs identified in (e); (i) combining, for each of one or more dsDNA fragments, (1) reads having a first physical UMI and at least one virtual UMI in the 5’ to 3’ direction, and (2) read having a second physical UMI and the at least one virtual UMI in the 5’ to 3’ direction to determine a consensus nucleotide sequence (interpreted as grouping the plurality of reads into a plurality of families; comparing forward strands and reverse complement strands; and generating a consensus sequence); and (ii) determining, for each of the one or more dsDNA fragments in the sample, a sequence using the consensus nucleotide sequences (interpreted as comparing the forward and reverse complement strands); as well as, (d) from the plurality of reads, identifying reads sharing a common non-random UMI and a common read position (interpreted as grouping into a plurality of families; comparing the forward and reverse complement strands; and generating a consensus sequence); and that multiple distinct reads can be generated from the distinct instances of the same source DNA molecule, and these reads can be compared to produce a consensus sequence as described (interpreted as comparing forward and reverse complement strands; and determining a consensus sequence); and that non-random UMIs can be designed to provide a mechanism for facilitating error detection (interpreted as using the consensus sequence for error correction, claims 2 and 11) (paragraphs [0005]; and [0121], lines 13-17). Gnerre et al. teach that in some implementations, the adapters each include a physical UMI on each strand of the adapters in the double stranded region of the adapters, wherein the physical UMI on one strand is complementary to the physical UMI on the other strand; and that operation (f) includes: (i) combining reads having a first physical UMI, at least one virtual UMI, and a second physical UMI in the 5’ to 3’ direction and reads having the second physical UMI, the at least one virtual UMI, and the first physical UMI in the 5’ to 3’ direction to determine a consensus nucleotide sequence; and (ii) determining a sequence of one of the dsDNA fragments in the sample using the consensus nucleotide sequence (interpreted as including in the plurality of families, sequence reads comprising both the first UMI and second UMI; and using the consensus sequence, claim 2) (paragraph [0011]). Gnerre et al. teach that individual DNA molecules applied to a flow cell are bridge amplified or ExAmp amplified to produce a cluster, wherein each molecule in a cluster derives from the same source DNA molecule but is separately sequenced, such that for error correction and other purposes, it can be important to determine that all reads from a single cluster are identified as deriving from the same source molecules (interpreting clustering as grouping the plurality of sequence reads into families; comparing forward and reverse complement strands) (paragraph [0069]). Gnerre et al. teach that multiple distinct reads can be generated from the distinct instances of the same source DNA molecule, and these reads can be compared to produce a consensus sequence as described (interpreted as comparing; and determining a consensus sequence, claim 2) (paragraph [0162], lines 1-8). Gnerre et al. teach that non-random UMIs can be designed to provide a mechanism for facilitating error detection (interpreted as using UMIs for error correction, claim 2) (paragraph [0155], lines 1-2). Gnerre et al. teach that it can be advantageous to employ relatively short physical UMIs because they are easier to incorporate into adapter, and are faster and easier to sequence in the amplified fragments (paragraph [0135], liens 1-5). Gnerre et al. teach that reads are processed to align to a reference sequence to determine alignment locations of the reads on the reference sequence, wherein localization can be achieved by (i) k-mer similarity analysis, and (ii) read-read alignment, which has two advantages, it can error correct reads that do not match the reference, and it does not depend on an aligner algorithm, thereby removing the possibility of aligner-induced artifacts (interpreted as comparing; and used for error correction, claim 2) (paragraph [0175], lines 1-10). Gnerre et al. teach that the products of the ligation reaction are purified and/or size selected, then PCR amplified to enrich for fragments that have adaptors on both ends, such that as shown in Figure 3A, both strands of ligation product undergo PCR amplification, yielding two families of fragments having different physical UMIs, wherein the two families each have only one physical UMI, and both have virtual UMIs (interpreted as each fragment comprising a first UMI and a second UMI on each strand of the adaptor; and excluding sequence reads comprising only a first UMI or a second UMI, but not both, claim 2) (paragraph [0116], lines 1-10).
“It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view the benefits of 
Employing UMI sequences to determine sequences of interest as exemplified by Gnerre et al., it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of using adaptors for sequencing nucleic acids by generating single stranded constructs containing one or both strands from a dsDNA or RNA template as disclosed by Mckeown et al. to include the adaptors comprising physical UMIs and/or virtual UMIs that are uniquely associable with individual polynucleotide fragments as taught by Gnerre et al., with a reasonable expectation of success in sequencing single stranded nucleic acids using NGS sequencing technologies; in the multiplex analysis of multiple samples on a sequencing platform including templates originating from separate individual sources; in detecting errors in the determined sequences of the dsDNA fragments; and/or in improving data quality in NGS sequencing technologies such as through the suppression of errors that arise during PCR, library preparation, clustering and/or sequencing. It would have been prima facie obvious to one of ordinary skill in the art because McKeown et al. teach the treatment of the captured dumbbell structure with an exonuclease enzyme to sequentially detach the nucleotides from a target nucleic acid strand including artificial sequence nucleotides and reverse complement nucleotides that can be compared with base calls already made, wherein doubling the interrogation of every base improves data quality; while Gnerre et al. teach the use of physical UMIs and virtual UMIs for the grouping of families of fragments, and the subsequent generation of one or more consensus sequences for facilitating error detection and/or error correction including suppressing sequencing inaccuracy due to various sources of errors.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Conclusion
Claims 2, 11, 15, 16 and 33 remain rejected.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY M BUNKER/
Primary Examiner, Art Unit 1639